     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for OLEN
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,        )
 9
                                      )
10                   Plaintiff,       )
                                      )              Case No.:     2:20-cr-00334-JAD-DJA
11   vs.                              )
                                      )              STIPULATION TO EXTEND TIME TO
12   COLBY OLEN,                      )              CONDUCT REVOCATION HEARING
13                                    )
                                      )
14                   Defendant.       )
     ________________________________ )
15
           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
16
17   Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, and

18   Gabriel L. Grasso, Esq, counsel for COLBY OLEN that the revocation hearing in the above-
19   captioned matter, currently scheduled for Wednesday, July 14th at 11:00 a.m. be vacated
20
     and continued for two weeks.
21
           The Stipulation is entered into for the following reasons:
22
23         1. The defense has reviewed the discovery in this case at the ICAC Task Force

24            Offices the defense will require more time to confer with the defendant about the

25            evidence in question.
26
           2. Mr. OLEN is incarcerated and does not object to the continuance.
27
           3. The parties agree to the continuance.
28
          4. The additional time requested herein is not sought for purposes of delay, but
 1           merely to allow counsel for defendant sufficient time within which to be able to
 2
             effectively and complete investigation of the discovery materials provided.
 3
          5. Denial of this request for continuance would result in a miscarriage of justice.
 4
          6. This is the second request for a continuance of the revocation hearing in this
 5
 6           case.

 7        DATED this 13th day of July, 2021.
 8
 9   GABRIEL L. GRASSO, P.C.                        CHRISTOPHER CHIOU
     Defense Counsel                                Acting United States Attorney
10
     By_/s/ Gabriel L. Grasso                       By_/s/ Supriya Prasad
11   GABRIEL L. GRASSO                              SUPRIYA PRASAD
12   Counsel for COLBY OLEN                         Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for OLEN
 6                              UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA
     UNITED STATES OF AMERICA,              )
 8
                                            )
 9                       Plaintiff,         )
                                            )       Case No.:    2:20-cr-00334-JAD-DJA
10   vs.                                    )
                                            )
11   COLBY OLEN,                            )       ORDER
12                                          )
                                            )
13                   Defendant.             )
     ______________________                 )
14
                                             ORDER
15
16         THE DEFENSE will require more time to confer with the defendant about the

17   evidence to be presented at the Revocation Hearing in this case.
18         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
19
     Wednesday, July 14th at 11:00 am., be vacated and continued to Wednesday, July 28,
20
     2021 at 10:00 am., in Courtroom 3A.
21
22         DATED this 14th day of July, 2021.

23
24                                           ______________________________________
                                             NANCY J. KOPPE
25
                                             MAGISTRATE DISTRICT COURT JUDGE
26
27
28

                                                3
